Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  December 19, 2014

The Court of Appeals hereby passes the following order:

A15A0725. PAMELA DELORES GREEN v. THE STATE.

      Pamela Delores Green was convicted of burglary and theft by deception, and
her conviction was affirmed on appeal. See Green v. State, 301 Ga. App. 866 (689
SE2d 132) (2010). Green has since filed several motions seeking to modify her
allegedly void sentence. Most recently, Green filed a motion alleging that her
sentence was void because the trial court failed to merge her sentences and
improperly sentenced her as a recidivist. The trial court denied this motion, and
Green filed this appeal.
      In Green’s prior discretionary application, Case Number A14D0124, we
addressed the same arguments she is attempting to raise in this direct appeal. We
dismissed that application on the basis that Green failed to raise a valid void sentence
claim. “It is axiomatic that the same issue cannot be relitigated ad infinitum. The
same is true of appeals of the same issue on the same grounds.” Echols v. State, 243
Ga. App. 775, 776 (534 SE2d 464) (2000); see also Jordan v. State, 253 Ga. App.
510, 511 (2) (559 SE2d 528) (2002). Our ruling in the prior application is res
judicata. See Hook v. Bergen, 286 Ga. App. 258, 261 (1) (649 SE2d 313) (2007).
Thus, Green is estopped from seeking further judicial review on these issues. See id;
see also Ross v. State, 310 Ga. App. 326, 328 (713 SE2d 438) (2011) (law of the case
rules bars successive void sentence appeals). Accordingly, this appeal is hereby
DISMISSED.
      Given that we have already addressed a prior application raising essentially the
same arguments, this appeal is frivolous. This Court is empowered to impose
sanctions upon a party who files a frivolous notice of appeal. See Court of Appeals
Rule 15 (b). We thus caution Green against filing future frivolous appeals in this
Court as such will result in the imposition of sanctions.

                                       Court of Appeals of the State of Georgia
                                                                            12/19/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.